Name: Commission Regulation (EEC) No 3178/80 of 5 December 1980 on air transport costs to be included in the value for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 12 . 80 Official Journal of the European Communities No L 335/3 COMMISSION REGULATION (EEC) No 3178/80 of 5 December 1980 on air transport costs to be included in the value for customs purposes route, unless another air route crosses the Community frontier at a place nearer the airport of departure ; Whereas this Regulation replaces Commission Regulation (EEC) No 1033/77 ( 2); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ( 1), and in particular Article 19 thereof, Whereas, pursuant to Article 14 ( 1 ) (d) of Regulation (EEC) No 1224/80, the place of introduction into the customs territory of the Community is , for goods carried by air, the place where the land frontier of the customs territory of the Community is crossed ; Whereas Article 15 (2 ) ( a) of that Regulation provides, in particular, that when goods are carried by the same means of transport to a point beyond the place of introduction into the customs territory of the Community, transport costs shall be assessed in proportion to the distance covered outside and inside the customs territory of the Community ; Whereas the fixing in advance of the percentages of air transport costs to be included in the value for customs purposes according to the various airports of departure and destination will facilitate declarations concerning the value of goods for customs purposes, and the verification by the customs authorities of those declarations ; Whereas it is appropriate to draw up a table of these percentages based in each case on the most direct air Article 1 The air transport costs to be included in the value of goods for customs purposes shall be determined by applying the rules and percentages shown in the Annex. Article 2 Regulation (EEC) No 1033/77 is hereby repealed. Any references to it shall be deemed to refer to this Regulation. Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (*) OJ No L 134, 31 . 5 . 1980, p. 1 . ( 2) OJ No L 127,- 23 . 5 . 1977, p. 1 . No L 335/4 Official Journal of the European Communities 12 . 12 . 80 ANNEX AIR TRANSPORT COSTS TO BE INCLUDED IN THE VALUE FOR CUSTOMS PURPOSES Introductory notes 1 . The following table shows : ( a) third countries listed by continent ( column 1 ); ( b ) airports of departure in third countries ( column 2); ( c) airports of arrival in the Communities with the percentages which represent the part of the air transport costs to be included in the value for customs purposes ( column 3 and following columns). 2 . When the goods are shipped to or from airports not included in the following list, other than the airports referred to in paragraph 3 , the percentage given for the airport nearest to that of departure or arrival should be taken. 3 . As regards the French overseas departments of Guadeloupe, Guiana, Martinique and Reunion, and as regards Greenland, of which territories the airports are not included in the list, the following rules shall apply : (a) for goods shipped direct from third countries to these territories, the whole of the cost of air transport to these airports is to be included in the value for customs purposes; ( b) for goods shipped from third countries to the European part of the Community and transhipped or unloaded in one of those territories, the air transport costs which would have been incurred for carrying the goods only as far as the airport of transhipment or unloading are to be included in the value for customs purposes; ( c) for goods shipped from third countries to those territories and transhipped or unloaded in an airport in the European part of the Community, the air transport costs to be included in the value for customs purposes are those which result from the application of the percentages given in the following list to the costs which would have been incurred for carrying the goods from the airport of departure to the airport of transhipment or unloading. The transhipment or unloading shall be certified by an appropriate endorsement by the customs authorities on the airway bill, with the official stamp of the office concerned; failing this certification the provisions of the last subparagraph of Article 14 (3 ) of Regulation (EEC) No 1224/80 shall apply. 12 . 12 . 80 Official Journal of the European Communities No L 335/5 Percentages of air transport costs to be included in the value for customs purposes LIST I (Germany) \\ Airport of arrival Third countries Airport of departure Berlin Bremen {Dusseldorf/|Cologne Frankfurt Hamburg Hanover Munich JNuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 I. EUROPE Albania all airports 62 59 67 73 58 62 90 79 77 Austria Innsbruck 4 4 5 6 4 4 25 10 9 Klagenfurt 21 18 21 28 18 21 61 38 35 Linz 13 11 13 18 11 13 46 25 23 Salzburg 0 0 0 0 0 0 0 0 0 Vienna 25 25 29 38 23 27 74 52 48 Azores see Portugal Bulgaria Sofia 61 58 65 71 57 61 89 78 76 \ all other airports 64 61 68 74 60 64 90 80 78 Cyprus see Asia Czechoslovakia Bratislava 29 29 33 43 27 30 77 56 52 Brno 39 41 44 58 38 45 67 51 46 Gottwaldov, Ostrava 42 44 47 61 42 49 70 55 49 Kosice, Presov 55 57 60 72 54 61 88 72 65 Prague 21 22 25 36 20 26 44 29 26 Faeroe Is. all airports 24 28 28 25 25 26 21 23 23 Finland Helsinki, Lappeenranta 72 70 59 57 76 69 47 51 52 Ivalo, Kemi, Rovaniemi 81 79 69 68 84 78 60 63 64 Joensuu, Kajaani, Oulu 78 77 67 65 82 76 56 59 60 JyvÃ ¤skyla, Pori, Tampere, Vaasa 73 70 58 57 76 68 61 63 53 Kuopio 78 76 65 64 81 74 67 71 60 Maarianhamina (Mariehamn), Turku 67 63 51 49 70 61 54 60 45 Gibraltar all airports 36 39 44 44 38 39 45 42 46 Greece Agrinion, Alexandroupolis, Chania, Ioannina, Iraklion, Kavalla, Mytilini 29 28 30 32 27 29 37 34 33 Athens 23 22 23 25 21 22 29 26 26 Corfu 8 7 8 9 7 8 10 9 9 Rhodes 35 34 36 38 33 34 43 40 39 Salonika, 20 19 20 22 18 19 25 23 23 No L 335/6 Official Journal of the European Communities 12 . 12 . 80 LIST I ( Germany) Continued \ Airport of arrival Third countries Airport of departure Berlin |Bremenj Dusseldorf/Cologne Frankfurt L Hamburg Hanover IMunichi. Nuremberg ! IStuttgart 1 2 3 4 5 6 7 8 9 10 ii I. EUROPE (Continued)  Hungary Budapest 39 39 44 54 36 40 79 62 59 \ all other airports 46 46 51 61 43 48 83 69 66 Iceland all airports 44 47 48 45 47 45 40 42 43 Madeira Is. see Portugal Malta all airports 8 7 8 9 7 8 10 9 10 Norway Alesund 67 66 54 53 71 65 48 52 49 Alta 81 80 72 71 84 80 66 69 67 Bergen 39 38 64 63 42 38 27 29 56 Bodo 76 74 65 63 79 74 58 62 60 l Kirkenes 83 82 74 73 86 82 69 72 70 Kristiansand 18 17/ 13 13 20 17 11 12 11 Oslo 53 51 39 38 58 50 33 37 34 Stavanger 30 29 58 57 33 28 19 21 50 Tromso 80 78 69 68 83 78 64 67 65 Trondheim 67 66 54 53 71 65 48 52 49 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw 100 70 61 63 74 75 85 67 59 Poznan 100 42 33 35 47 48 73 39 31 Szczecin (Stettin) 100 75 67 69 79 79 87 72 65 Warsaw 100 62 52 54 66 67 80 58 50 Portugal Lisbon 41 49 56 50 47 49 41 40 44 Oporto 39 43 50 48 41 43 43 44 , 47 Azores 60 63 67 68 61 63 66 65 68 Madeira 58 65 71 67 63 65 60 60 63 Romania Bucharest 60 60 65 74 57 62 92 81 77 all other airports 64 64 69 77 61 65 93 83 80 Spain Alicante, Valencia 25 25 28 31 24 26 31 30 34 I Barcelona 10 9 11 12 9 10 13 12 15 Bilbao, San Sebastian, Santander 0 0 0 0 0 0 0 0 0 Granada, Santiago de Compostela, Seville, Vigo 33 35 40 40 34 35 41 38 42 Madrid 19 21 25 25 20 21 26 23 26 Malaga 35 37 41 44 35 37 45 44 48 I Palma 27 29 34 37 27 30 43 38 41 12 . 12 . 80 Official Journal of the European Communities No L 335/7 LIST I (Germany) Continued l\ Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 I. EUROPE (Continued) Sweden Gothenburg Halmstad, Ronneby Kalmar Karlstad, Linkoping Kiruna, Lulea Kristianstad MalmÃ ¶ Nordmaling, Sundsvall Norrkoping, Visby Stockholm 31 30 43 49 78 22 7 86 60 64 30 28 41 48 76 21 7 69 52 57 21 19 29 36 65 13 4 57 39 44 20 18 28 35 65 13 4 56 38 44 37 35 48 55 81 26 9 75 60 64 29 26 39 47 74 19 6 67 50 55 16 15 24 29 67 11 3 60 33 50 19 17 27 33 72 12 4 65 36 55 17 16 25 31 61 11 3 52 34 40 Switzerland Basel Berne Geneva Zurich 0 18 1 5 0 17 8 4 0 24 10 5 0 32 13 8 0 13 7 3 0 18 8 4 0 46 3 24 0 31 2 15 0 54 3 23 Turkey (in Europe) (in Asia) all airports Adana, Afyon, Antalya, Elazig, Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon Agri, Dyarbakit, Erzurum, Kars, Van Akhisar, Ankara, Balikesir, Bandirma, Bursa, KÃ ¼tahya^ Zonguldak Izmir 67 72 78 68 32 67 72 78 68 31 74 78 83 . 75 32 79 83 87 80 35 66 72 77 67 30 70 75 80 71 31 92 94 95 93 39 84 87 90 85 36 82 86 89 83 36 Union of Soviet Socialist Republics (in Europe) Baku, Tbilisi Brest, Gorky, Kaliningrad , Kybyshev, Perm, Ufa, Uralsk Donetsk, Rostov, Volgograd Kharkov, Simferopol Kiev Leningrad Lvov, Odessa Minsk, Vilno Moscow, Orel Riga 100 100 100 100 100 100 100 100 100 100 89 87 85 84 79 85 84 74 83 79 87 81 83 81 77 74 79 66 77 72 91 83 88 87 83 71 81 68 79 73 91 89 87 86 82 91 86 78 86 82 91 89 88 87 83 83 87 78 86 82 97 96 96 95 94 68 95 87 96 89 92 85 89 88 84 71 88 71 ' 81 76 90 80 86 84 80 66 85 64 76 70 Voronezh 100 86 80 82 88 88 96 89 86 No L 335/8 Official Journal of the European Communities 12 . 12 . 80 LIST I (Germany) Continued l\ Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich i Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 I. EUROPE (Continued) Union of Soviet Socialist Republics (in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent, Ulan-Bator Chita, Khabarovsk, Vladivostok Omsk, Sverdlovsk 100 100 100 93 95 90 90 93 86 91 94 87 94 96 92 94 96 92 98 99 97 92 95 89 90 93 85 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo, Split Titograd Tivat, Zabljak Zagreb 51 53 42 61 47 55 54 33 47 50 38 58 44 52 51 30 56 56 44 65 50 58 57 36 63 63 52 72 57 64 64 43 46 49 37 56 43 51 50 29 50 53 42 61 47 55 54 33 84 85 79 89 82 86 86 72 69 72 61 78 66 73 72 52 67 69 58 76 64 71 70 49 II. AFRICA Algeria Algiers Annaba, Constantine El Golea Oran 44 39 59 39 40 41 56 39 45 46 61 42 49 50 65 47 38 40 55 38 41 42 58 40 58 50 72 57 53 46 68 52 59 53 73 49 Angola BÃ ©nin (formerly Dahomey) Burundi Cameroon Canary Is. Cape Verde Is. Central African Republic Chad Comoros Congo, all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 76 73 71 77 59 68 69 63 79 73 75 75 70 80 60 71 68 61 79 71 77 79 73 83 64 75 71 64 81 74 78 81 74 85 67 75 72 66 82 76 74 74 70 76 59 70 68 61 77 72 76 76 71 77 61 71 69 63 79 73 81 82 77 85 65 82 76 70 83 79 . 79 79 75 83 63 74 74 68 82 77 83 83 77 88 68 77 74 68 82 77 12 . 12 . 80 Official Journal of the European Communities No L 335/9 LIST I (Germany) Continued II Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 II . AFRICA (Continued) Egypt Equatorial Guinea Ethiopia Gabon Gambia Ghana Guinea Guinea Bissau Ivory Coast all airports all airports all airports all airports all airports all airports all airports all airports all airports 45 80 88 77 68 73 73 73 73 44 83 87 80 71 75 74 74 75 47 85 89 83 75 79 77 77 79 49 87 92 85 75 81 79 79 81 44 81 86 76 70 74 73 73 74 45 83 88 77 71 76 74 74 76 54 87 98 85 82 82 85 85 82 51 84 95 83 74 79 83 83 79 51 86 94 88 77 83 86 86 83 Jibuti ( formerly Territory) of the Afars and Issas) Kenya Liberia Libya all airports all airports all airports Benghazi Sebha Tripoli 89 72 73 31 41 24 88 73 75 30 40 23 90 75 79 33 43 25 93 77 81 35 45 27 87 71 74 30 39 23 89 72 76 31 41 24 98 78 82 39 50 31 95 76 79 36 47 28 95 76 83 37 47 29 Madagascar Malawi Mali Mauritania Mauritius Morocco (incl . Ceuta and Melilla) all airports all airports all airports all airports all airports Casablanca Fez, Rabat Ifni Melilla Tangiers, Tetuan 79 75 73 68 79 45 44 54 40 39 79 74 75 71 7!) 47 44 56 42 40 81 76 78 75 81 52 49 (il 47 45 82 78 81 75 82 54 52 63 49 47 77 74 73 70 77 45 42 55 40 39 79 75 76 71 79 47 44 56 42 40 83 80 81 82 83 53 51 62 51 46 82 79 79 74 82 .50 47 59 54 45 82 79 82 77 82 55 54 64 54 49 . No L 335/10 Official Journal of the European Communities 12 . 12 . 80 LIST I (Germany) Continued l Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 II . AFRICA (Continued) Mozambique Niger Nigeria Rwanda SÃ ¢o TomÃ © and Principe Senegal Seychelles Sierra Leone Somalia all airports all airports all airports all airports all airports all airports all airports all airports all airports 78 73 73 71 80 68 79 73 89 78 75 75 70 83 71 79 74 88 80 78 79 73 85 75 81 77 90 81 81 81 74 87 75 82 79 93 77 73 74 70 81 70 77 73 87 79 76 76 71 83 71 79 74 89 83 81 82 77 87 82 83 85 98 81 79 75 ) 75 84 74 82 83 95 81 82 83 77 86 77 82 86 95 South Africa (incl. Namibia, Botswana, Lesotho, Swaziland) St Helena Sudan Tanzania Togo Tunisia all airports all airports all airports all airports all airports Djerba Tunis 81 80 63 75 73 35 23 80 83 62 74 75 35 24 82 85 65 76 79 40 27 83 87 6? J 78 81 42 29 80 81 62 74 74 34 23 81 83 63 75 76 37 24 86 87 71 80 82 46 32 84 84 68 79 79 42 29 84 86 68 79 83 46 32 Uganda Upper Volta Zaire Zambia Zimbabwe ( formerly Rhodesia) all airports all airports all airports all airports all airports 71 73 73 75 78 70 75 71 74 78 73 78 74 76 80 74 81 76 78 81 70 73 72 74 77 71 76 73 75 79 77 81 79 80 83 75 79 77 79 81 77 82 77 79 81 12 . 12 . 80 No L 335/11Official Journal of the European Communities LIST I (Germany) Continued \l Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 III . AMERICA 1 . North America Canada Edmonton Gander, Moncton Halifax, Montreal, Ottawa, Quebec, Toronto Vancouver, Winnipeg 77 67 73 76 83 72 78 83 82 73 77 82 82 71 75 82 81 71 76 82 82 70 76 82 78 67 71 78 80 68 73 80 80 69 74 80 United States of America Akron, Albany, Atlanta, Balti ­ more, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville, New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington 76 81 80 78 80 80 75 76 77 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle Anchorage Fairbanks, Juneau Honolulu Miami Puerto Rico 80 94 95 87 84 80 84 93 93 91 87 83 85 89 90 90 89 85 83 89 89 90 87 83 83 94 94 90 86 82 83 92 93 90 86 82 80 86 87 88 84 80 81 88 89 89 85 81 82 87 88 89 86 82 2. Central America Bahamas Belize Bermuda Costa Rica Cuba CuraÃ §ao Dominican Republic all airports all airports all airports all airports all airports all airports all airports 80 84 80 84 84 83 80 83 87 83 87 87 87 83 85 89 85 89 89 89 85 83 87 83 87 87 88 83 82 86 82 86 86 86 82 82 87 82 87 87 87 82 80 84 80 84 84 85 80 81 85 81 85 85 85 81 82 86 82 86 86 87 82 No L 335/12 Official Journal of the European Communities 12 . 12 . 80 LIST I ( Germany) Continued \II Airport of arrival Third countries Airport of departure JBerlin jBremen. Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 U III . AMERICA (Continued) 2. Central America (Continued) El Salvador Guatemala Haiti Honduras Jamaica Mexico Nicaragua Panama Virgin Is. West Indies all airports all airports all airports all airports all airports all airports all airports all airports see West Indies all airports 84 84 80 84 84 86 84 84 83 87 87 83 87 87 89 87 87 86 89 89 85 89 89 88 89 89 89 87 87 83 87 87 87 87 87 88 86 86 82 86 86 88 86 86 85 87 87 82 87 87 88 87 87 86 84 84 80 84 84 84 84 84 85 85 85 81 85 85 85 85 85 86 86 86 82 86 86 86 86 86 88 3. South America Argentina Aruba Bolivia Brazil Chile Colombia Ecuador Guyana Paraguay Peru Surinam Trinidad and Tobago Uruguay Venezuela all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 87 83 87 83 87 83 83 83 87 83 83 83 87 83 88 87 88 87 88 87 87 87 88 87 87 87 88 87 90 89 90 89 90 89 89 89 90 89 89 89 90 89 91 88 91 88 91 88 88 88 91 88 88 88 91 88 88 86 88 86 88 86 86 86 88 86 86 86 88 86 88 87 88 87 88 87 87 87 88 87 87 87 88 87 91 85 91 85 91 85 85 85 91 85 85 85 91 85 90 85 90 85 90 85 85 85 90 85 85 85 90 85 91 87 91 86 91 87 87 87 91 87 87 87 91 87 No L 335/1312 . 12 . 80 Official Journal of the European Communities LIST I ( Germany) Continued I Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurt Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 IV. ASIA Afghanistan Bahrain Bangladesh Bhutan all airports all airports all airports see Nepal 87 85 87 . 87 85 87 89 88 89 92 91 92 86 84 86 88 87 88 98 98 98 95 94 95 94 93 94 Brunei Burma see Malaysia all airports 92 92 93 95 91 92 99 97 97 China Cyprus all airports all airports 100 75 96 75 94 81 95 85 97 75 97 78 99 95 95 89 94 87 Hong Kong all airports 93 93 94 96 92 93 99 97 97 India Indonesia Iran Iraq Israel Japan Jordan all airports all airports all airports all airports all airports all airports all airports 87 93 82 81 79 93 78 87 93 82 81 79 93 78 89 94 85 85 82 95 82 92 96 90 89 86 96 86 86 92 81 80 78 93 77 88 93 83 83 81 94 80 98 99 97 96 96 99 95 95 97 93 92 91 97 90 94 97 92 91 90 97 89 Kampuchea (formerly Cambodia) Korea (North) Korea (South) all airports all airports all airports 92 100 93 92 96 93 93 94 94 95 95 96 91 97 92 92 97 93 99 99 99 97 95 97 97 94 97 Kuwait Laos Lebanon all airports all airports all airports 83 92 77 83 92 77 87 93 81 90 95 85 83 91 76 86 92 80 97 99 95 93 97 90 92 97 89 Macao Malaysia Maldive Is. all airports all airports all airports 93 93 91 93 93 91 94 94 93 96 96 95 92 92 91 93 93 92 99 99 99 97 97 97 97 97 96 No L 335/14 12 . 12 . 80Official Journal of the European Communities LIST I ( Germany) Continued Airport of arrival Third countries Airport of departure Berlin Bremen Dusseldorf/Cologne Frankfurtj Hamburg Hanover Munich Nuremberg Stuttgart 1 2 3 4 5 6 7 8 9 10 11 IV. ASIA (Continued) Mongolia see Union of Soviet Socialist Republics (List I Europe) Muscat and Oman Nepal Oman Pakistan Philippines Qatar Saudi Arabia Singapore Sri Lanka Syria Taiwan Thailand Turkey all airports all airports see Muscat and Oman all airports all airports all airports all airports all airports all airports all airports all airports all airports see Europe 87 87 87 93 85 85 93 91 78 93 92 87 87 87 93 85 85 93 91 78 93 92 90 89 89 94 88 88 94 93 82 94 93 93 92 92 96 91 91 96 95 86 96 95 87 86 86 92 84 84 92 91 77 92 91 89 88 88 93 87 87 93 92 80 93 92 98 98 98 99 98 98 99 99 95 99 99 95 95 95 97 94 94 97 97 90 97 97 94 94 94 97 93 93 97 96 89 97 97 Union of Soviet Socialist Republics United Arab Emirates Vietnam Yemen Arab Republic see Europe all airports all airports all airports 85 93 87 85 93 87 88 94 90 91 96 92 84 92 87 87 93 89 98 99 98 94 97 95 93 97 94 Yemen, People's Democratic Republic of all airports 87 87 90 92 87 89 98 95 94 V. AUSTRALIA and OCEANIA all airports 95 95 96 97 94 95 99 97 98 12 . 12 . 80 Official Journal of the European Communities No L 335/15 LIST II (Benelux) \ Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE | \ Albania Austria all airports Innsbruck Klagenfurt Linz Salzburg Vienna 58 4 18 11 0 25 58 4 19 11 0 26 57 3 16 10 0 23 58 3 17 10 0 24 57 3 16 10 0 23 65 4 23 14 0 30 Azores Bulgaria Cyprus Czechoslovakia see Portugal Sofia all other airports see Asia Bratislava Brno Gottwaldov, Ostrava Kosice, Presov Prague 59 62 29 37 40 53 20 60 63 30 38 42 54 21 56 59 26 34 37 50 18 57 60 28 36 39 52 19 56 59 27 34 37 50 18 63 66 34 45 48 61 25 Faeroe Is. all airports 29 29 32 31 30 26 Finland Helsinki, Lappeenranta Ivalo, Kemi, Rovaniemi Joensuu, Kajaani, Oulu JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa Kuopio Maarianhamina (Mariehamn), Turku 53 66 61 54 61 51 54 66 62 54 61 47 51 67 59 56 62 48 58 70 66 59 65 56 56 68 64 57 64 54 51 63 59 51 58 44 No L 335/ 16 Official Journal of the European Communities 12 . 12 . 80 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg i' 1 2 3 4 5 6 7 8 I. EUROPE (Continued) German Democratic Republic Berlin (East) Dresden, Leipzig Rostock-Barth 0 17 24 0 18 25 0 . 16 22 0 19 26 0 18 25 0 19 26 Gibraltar all airports 46 47 44 44 44 47 Greece Agrinion, Alexandroupolis, Chania, Joannina, Iraklion, Kavalla, Mytilini Athens Corfu Rhodes Salonika 29 22 8 35 19 30 23 8 35 20 28 22 7 34 19 30 23 8 35 20 29 22 8 34 19 32 25 9 38 22 Hungary Budapest all other airports 40 47 41 48 37 44 49 55 47 53 43 51 Iceland Madeira Is. Malta all airports see Portugal all airports 50 8 50 8 60 7 53 7 52 7 47 9 Norway Ã lesund Alta Bergen BodÃ ¶ Kirkenes Kristiansand Oslo Stavanger TromsÃ ¶ Trondheim 82 89 77 86 90 68 76 73 88 82 80 88 75 85 89 66 74 71 87 80 79 87 73 84 89 65 73 69 86 80 91 94 88 93 95 81 86 86 94 90 87 92 84 90 93 76 82 81 92 87 71 83 65 79 84 55 65 60 81 73 12 . 12 . 80 Official Journal of the European Communities No L 335/17 LIST II (Benelux) Continued \Il Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 L EUROPE (Continued) Poland Portugal Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw Poznan Szczecin (Stettin) Warsaw Lisbon Oporto Azores Madeira 52 26 59 43 59 53 69 73 54 27 60 45 60 54 70 74 49 24 56 40 56 50 68 71 56 28 62 47 57 50 67 72 54 27 60 45 56 51 . 68 71 55 28 61 46 59 54 70 74 Romania Bucharest all other airports 59 63 61 64 57 61 59 63 58 62 65 69 Spain Alicante, Valencia Barcelona Bilbao, San Sebastian, Santander Granada, Santiago di Compostela, Seville, Vigo Madrid Malaga Palma 27 11 0 42 26 43 25 27 11 0 43 27 44 26 25 10 0 40 25 41 23 25 10 0 40 24 41 23 25 10 0 40 25 41 23 33 13 0 43 27 44 27 Sweden Gothenburg Halmstad, Ronneby Kalmar Karlstad, LinkÃ ¶ping Kiruna, LuleÃ ¥ Kristianstad MalmÃ ¶ Nordmaling, Sundsvall NorrkÃ ¶ping, Visby Stockholm 16 16 26 32 61 12 4 53 35 40 16 16 26 32 62 12 4 54 35 41 15 15 24 31 63 11 3 55 34 44 19 19 29 37 70 14 4 62 40 51 18 18 28 35 68 13 4 60 38 49 17 15 24 30 59 10 3 51 33 38 No L 335/18 Official Journal of the European Communities 12 . 12 . 80 LIST II (Benelux) Continued || Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE (Continued) Switzerland Basel Berne Geneva Zurich 0 19 2 4 0 20 2 4 0 17 2 3 0 17 2 3 0 17 2 3 0 22 3 5 Turkey (in Europe) (in Asia) all airports Adana, Afyon, Antalya, Elazig, Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon Agri, Dyarbakir, Erzurum, Kars, Van Akhisar, Ankara, Balikesir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak Izmir 66 71 77 67 32 67 72 77 68 32 63 70 75 65 31 65 70 76 66 32 63 69 75 65 31 62 77 82 73 34 Union of Soviet Socialist Republics (in Europe) Baku, Tbilisi Brest, Gorky, Kaliningrad, Kybyshev, Perm, Ufa, Uralsk Donetsk, Rostov, Volgograd Kharkov, Simferopol Kiev Leningrad Lvov, Odessa Minsk, Vilno Moscow, Orel Riga Voronezh 80 75 73 71 64 67 71 58 70 64 74 81 76 74 72 65 68 72 59 71 65 75 78 73 70 68 61 64 69 55 68 60 72 82 78 75 74 67 70 74 61 73 67 76 81 76 74 72 66 69 73 60 72 65 75 81 77 75 73 66 69 73 60 72 66 76 (in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent, Ulan-Bator Chita, Khabarovsk, Vladivostok Omsk, Sverdlovsk 87 91 82 87 91 82 85 90 80 88 92 84 87 91 83 88 91 83 12 . 12 . 80 Official Journal of the European Communities No L 335/19 LIST II (Benelux) Continued | Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 I. EUROPE (Continued) Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo, Split Titograd Tivat, Zabljak Zagreb 45 48 37 56 42 50 49 29 47 49 38 57 43 51 50 30 43 46 34 54 39 47 47 27 46 47 36 56 41 49 48 28 45 45 34 54 39 47 47 27 54 54 43 63 48 56 55 34 II . AFRICA Algeria Angola Algiers Annaba, Constantine El Golea Oran all airports 48 47 64 46 80 49 48 64 47 80 45 45 61 44 79 44 44 60 42 79 45 45 61 43 78 53 53 68 49 82 BÃ ©nin ( formerly Dahomey) Burundi Cameroon Canary Is. Cape Verde Is. all airports all airports all airports all airports all airports 79 71 83 73 77 80 71 83 73 77 78 70 81 71 75 78 70 81 70 75 78 70 80 70 75 81 74 86 73 77 Central African Republic Chad Comoros Congo Egypt all airports all airports all airports all airports all airports 74 69 78 78 45 75 70 79 78 46 73 68 78 77 44 73 67 79 76 44 73 68 78 76 44 77 72 81 80 49 No L 335/20 Official Journal of the European Communities 12 . 12 . 80 LIST II (Benelux) Continued Ili Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 II . AFRICA (Continued) Equatorial Guinea Ethiopia Gabon Gambia Ghana Guinea Guinea Bissau Ivory Coast all airports all airports all airports all airports all airports all airports all airports all airports 87 86 83 77 . 79 80 80 79 88 86 83 77 80 80 80 80 86 84 81 75 78 78 78 78 86 85 81 75 78 78 78 78 86 84 80 75 78 78 78 78 88 88 86 77 81 80 80 81 Jibuti ( formerly Territory of the Afars and Issas) Kenya Liberia Libya all airports all airports all airports Benghazi Sebha Tripoli 87 72 79 31 41 24 88 73 80 32 41 24 86 71 78 30 40 23 87 73 78 30 40 23 86 71 78 30 40 23 90 75 81 34 44 27 Madagascar Malawi Mali Mauritania Mauritius Morocco ( incl . Ceuta and Melilla) all airports all airports all airports all airports all airports Casablanca Fez, Rabat Ifni Melilla Tangiers, Tetuan 78 75 76 77 78 54 51 63 49 48 79 75 76 77 79 55 52 64 50 49 78 74 74 75 78 52 49 61 47 *46 79 74 74 75 79 52 49 61 47 45 78 74 74 75 78 52 49 61 47 46 81 77 78 77 81 55 52 64 50 48 Mozambique Niger all airports all airports 78 76 78 76 77 74 78 74 77 74 80 78 12 . 12 . 80 Official Journal of the European Communities No L 335/21 LIST II (Benelux) Continued \ Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam I iRotterdam Luxembourg 1 2 3 4 5 6 7 8 II . AFRICA (Continued) Nigeria Rwanda - SÃ ¢o TomÃ © and Principe Senegal Seychelles Sierra Leone Somalia all airports all airports all airports all airports all airports all airports all airports 79 71 87 77 78 80 87 80 71 88 77 79 80 88 78 70 86 75 78 78 86 78 70 86 75 79 78 87 78 70 86 75 78 78 86 81 74 88 77 81 80 90 South Africa ( incl . Namibia, Botswana, Lesotho, Swazi ­ land) St Helena Sudan Tanzania Togo Tunisia all airports all airports all airports all airports all airports Djerba . Tunis 81 87 63 75 79 31 17 81 88 64 75 80 32 18 80 86 ' 62 74 78 30 16 80 86 62 74 78 30 16 80 86 62 74 78 30 16 83 88 66 77 81 34 19 Uganda Upper Volta Zaire Zambia Zimbabwe ( formerly Rhodesia) all airports all airports all airports all airports all airports 71 76 78 75 78 71 76 78 75 78 70 74 77 74 77 70 74 76 74 78 70 74 76 74 77 74 78 80 77 80 No L 335/22 12 . 12 . 80Official Journal of the European Communities LIST II (Benelux) Continued li Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam II! Rotterdam Luxembourg 1 2 3 4 5 6 7 8 III. AMERICA 1 . North America Canada Edmonton Gander, Moncton Halifax, Montreal, Ottawa, Quebec, Toronto Vancouver, Winnipeg 84 76 80 85 84 76 79 85 86 78 82 86 86 77 80 86 85 76 80 86 82 73 77 82 United States of America Akron, Albany, Atlanta, Baltimore, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville , New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle Anchorage Fairbanks, Juneau Honolulu Miami Puerto Rico 83 86 97 97 92 90 88 83 85 98 98 92 90 88 84 89 98 98 93 92 90 83 87 99 99 93 90 87 83 87 98 98 91 90 88 80 85 95 95 90 89 85 2. Central America Bahamas Belize Bermuda Costa Rica Cuba all airports all airports all airports all airports all airports 88 91 88 91 91 88 91 88 91 91 90 92 90 92 92 87 91 87 91 91 88 91 88 91 91 85 89 85 89 89 Curacao all airports 91 91 90 90 90 91 12 . 12 . 80 Official Journal of the European Communities No L 335/23 LIST II ( Benelux) Continued \ Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 Ã  (i 7 8 III. AMERICA (Continued) 1. Cenimi America (Continued) Dominican Republic El Salvador Guatemala Haiti Honduras Jamaica Mexico Nicaragua Panama Virgin Is. West Indies all airports all airports all airports all airports all airpÃ ´rts all airports all airports all airports all airports see West Indies all airports 88 91 91 88 91 91 89 91 91 90 88 91 91 88 91 - 91 89 91 91 91 90 92 92 90 92 92 91 92 92 89 87 91 91 87 91 91 90 91 91 89 88 91 91 88 91 91 89 91 91 89 85 89 89 85 89 89 88 89 89 90 3. South America Aigentina Aruba Bolivia Brazil Chile Colombia Ecuador "Guyana Paraguay Peru Surinam Trinidad and Tobago all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 93 91 93 91 93 91 91 91 93 91 91 91 93 91 93 91 93 91 91 91 93 91 91 91 92 90 92 90 92 90 90 90 92 90 90 90 92 90 92 90 92 90 90 90 92 90 90 90 92 90 92 90 92 90 90 Ã K) 92 90 90 90 93 91 93 91 93 91 91 91 93 91 91 91 No L 335/24 Official Journal of the European Communities 12 . 12 . 80 LIST II (Benelux) Continued \II Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 III. AMERICA (Continued) 5. South America (Continued) Uruguay Venezuela all airports all airports 93 91 93 91 92 90 92 90 92 90 93 91 IV . ASIA Afghanistan Bahrain Bangladesh Bhutan Brunei Burma China Cyprus Hong Kong India Indonesia Iran Iraq Israel Japan Jordan all airports all airports all airports see Nepal see Malaysia all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 87 83 87 92 92 74 93 87 93 82 80 77 93 77 87 83 87 92 92 75 93 87 93 83 81 78 94 78 85 82 85 91 91 72 92 85 92 .81 78 76 93 75 86 83 86 92 93 74 93 86 93 82 79 77 93 76 86 82 86 91 92 73 92 86 92 81 78 76 92 75 89 85 89 94 92 79 95 89 95 86 85 81 95 81 Kampuchea ( formerly Cambodia) Korea (North) Korea (South) Kuwait Laos Lebanon Macao all airports I all airports all airports all airports all airports all airports all airports 92 92 93 83 92 76 93 92 92 93 83 92 77 93 91 91 92 81 91 74 92 92 93 93 82 92 75 93 91 92 92 81 91 74 92 94 92 95 87 94 80 95 12 . 12 . 80 Official Journal of the European Communities No L 335/25 LIST II (Benelux) Continued Airport of arrival Third countries Airport of departure Antwerp Brussels Ostend Amsterdam Rotterdam Luxembourg 1 2 3 4 5 6 7 8 IV . ASIA (Continued) Malaysia Maldive Is. Mongolia all airports all airports see Union ofSoviet Socialist Republics (List I Europe) 93 91 93 92 92 91 93 91 92 91 95 93 Muscat and Oman Nepal Oman Pakistan Philippines Qatar Saudi Arabia Singapore Sri Lanka Syria Taiwan Thailand Turkey Union of Soviet Socialist Republics all airports all airports see Muscat and Oman all airports all airports all airports all airports all airports all airports all airports all airports all airports see Europe see Europe 86 87 87 93 83 83 93 91 77 93 92 87 87 87 93 83 83 93 92 78 93 92 85 85 85 92 82 82 92 91 75 92 91 86 86 86 93 83 83 93 91 76 93 92 85 86 86 92 82 82 92 91 75 92 91 90 89 89 95 85 85 95 93 81 95 94 United Arab Emirates all airports 83 83 82 83 82 85 Vietnam all airports 93 93 92 93 92 94 Yemen Arab Republic all airports 87 88 86 87 86 90 Yemen, People's Democratic Republic of all airports 87 88 86 87 86 90 V. AUSTRALIA and OCEANIA all airports 95 95 94 95 94 96 No L 335/26 Official Journal of the European Communities 12 . 12 . 80 LIST HI (France) \ Airport of arrival Third countries Airport of departure I iAjaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE Albania Austria all airports Innsbruck Klagenfurt Linz Salzburg Vienna 51 3 15 9 0 27 44 2 13 7 0 19 52 3 18 11 0 25 44 2 13 7 0 17 57 4 21 14 0 29 54 3 17 10 0 28 66 6 28 18 0 39 43 2  12 . 7 0 17 59 4 20 12 0 33 52 3 17 10 0 23 63 5 24 1,5 0 34 46 3 14 8 0 21 Azores see Portugal Bulgaria Cyprus Sofia all other airports see Asia 51 55 44 47 52 55 42 46 57 60 53 57 65 68 42 46 59 62 50 54 61 64 46 49 Czechoslovakia Bratislava Brno Gottwaldov, Ostrava Kosice, Presov Prague 30 25 28 43 12 22 22 24 36 10 28 28 30 43 13 20 24 26 34 11 32 31 34 48 15 31 27 29 45 12 44 42 46 60 22 20 23 26 34 11 36 31 34 51 15 27 31 34 42 15 38 37 41 55 19 24 24 26 37 11 Faeroe Is. all airports 18 22 23 29 22 20 23 26 20 28 22 20 Finland Helsinki, Lappeenranta Ivalo, Kemi, Rovaniemi Joensuu, Kajaani, Oulu JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa Kuopio Maarianhamina (Mariehamn), Turku 35 47 43 36 42 29 37 49 45 37 44 31 39 51 48 39 47 33 40 52 48 40 47 33 42 54 50 42 49 35 38 50 46 38 45 31 48 60 57 48 55 41 39 51 48 39 46 33 39 51 47 39 46 32 47 59 55 47 54 40 39 63 47 52 59 44 36 48 44 36 43 29 German Democratic Republic Berlin (East) Dresden, Leipzig Rostock-Barth 0 10 14 0 9 13 0 11 16 0 10 15 0 12 18 0 11 15 0 16 23 0 10 15 0 11 16 0 14 20 0 19 26 0 9 14 12 . 12 . 80 Official Journal of the European Communities No L 335/27 LIST III (France) Continued \Il Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 U 12 13 14 I. EUROPE (Continued) Gibraltar Greece Hungary all airports Agrinion, Alexandroupolis, Chania, Ioannina, Iraklion, Kavalla, Mytilini Athens Corfu Rhodes Salonika Budapest all other airports . 61 37 30 10 43 25 34 41 81 30 23 8 36 20 29 36 67 34 27 9 40 23 36 43 63 27 20 7 32 18 29 35 73 36 29 10 42 25 41 48 73 38 30 11 44 27 36 43 52 34 27 9 40 23 53 60 69 29 22 7 34 19 29 35 71 42 34 13 48 30 41 49 56 30 23 8 36 20 37 44 44 34 27 10 40 24 47 54 91 33 26 9 39 22 31 37 Iceland Madeira Is. Malta all airports see Portugal all airports 40 10 48 8 49 9 57 7 48 10 44 11 49 10 53 7 43 13 57 8 48 9 45 9 Norway Ã lesund Alta Bergen BodÃ ¶ Kirkenes Kristiansand Oslo Stavanger TromsÃ ¶ Trondheim 44 51 37 43 55 29 21 32 49 33 54 67 48 61 69 34 44 43 65 53 55 70 48 65 73 38 48 42 69 57 67 81 61 77 83 56 65 57 80 72 53 58 46 50 61 37 26 41 55 39 49 54 42 46 57 33 23 36 51 35 61 63 54 56 67 45 31 49 61 45 54 70 47 64 72 38 47 42 68 57 49 55 42 47 58 33 24 37 52 37 67 79 60 75 81 50 60 55 78 68 53 69 46 64 72 37 47 41 68 56 48 65 41 59 68 33 42 36 63 51 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw Poznan Szczecin (Stettin) Warsaw 47 34 52 40 43 30 48 36 51 37 56 43 45 33 51 38 55 41 60 48 49 36 54 42 66 53 71 59 44 33 50 37 53 40 59 46 54 41 60 47 61 48 66 54 45 32 50 38 No L 335/28 Official Journal of the European Communities 12 . 12 . 80 LIST III (France) Continued \ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyonj Marseilles Mulhouse Nantes Nice Paris Strasbourg jToulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Portugal Lisbon Oporto Azores Madeira 60 60 80 76 94 94 97 96 61 74 81 78 55 62 70 65 59 72 80 76 62 71 82 79 48 51 73 68 76 80 88 86 70 70 85 83 57 66 78 74 43 51 69 64 81 90 92 90 Romania Bucharest all other airports 53 58 46 50 54 58 49 53 58 63 55 60 68 72 44 49 61 65 58 62 64 68 48 52 Spain Alicante, Valencia Barcelona Bilbao, San Sebastian, Santander Granada, Santiago di Compostela, Seville, Vigo Madrid Malaga Palma 64 50 0 58 45 76 . 57 64 41 0 80 71 78 59 44 19 0 63 53 62 54 41 21 0 60 49 60 36 51 24 0 70 60 69 65 51 26 0 69 60 68 98 39 18 0 48 32 54 47 47 26 0 65 55 64 42 83 74 0 68 56 90 88 34 14 0 51 34 52 30 35 14 0 40 29 53 42 79 56 0 89 85 89 75 Sweden Gothenburg Halmstad, Ronneby Kalmar Karlstad, LinkÃ ¶ping Kiruna, LuleÃ ¥ Kristianstad MalmÃ ¶ Nordmaling, Sundsvall NorrkÃ ¶ping, Visby Stockholm 10 8 14 19 43 6 2 35 20 25 9 9 15 19 46 6 2 37 21 27 9 10 16 20 48 7 2 40 23 29 9 10 17 21 48 7 2 39 24 28 12 11 18 23 50 8 2 42 25 30 11 9 15 21 46 6 2 37 22 27 15 13 21 28 56 9 3 48 30 36 9 10 16 20 47 7 2 39 23 28 11 10 16 21 47 7 2 39 23 28 12 13 20 26 55 9 3 46 29 34 13 15 23 28 59 10 3 51 33 38 8 9 14 18 44 6 2 35 21 25 Switzerland Basel Berne Geneva Zurich 0 21 2 20 0 18 0 29 0 57 4 48 0 15 0 5 0 75 8 67 0 31 3 43 0 100 87 100 0 7 0 5 0 33 3 30 0 13 1 8 0 63 55 32 0 24 3 35 Turkey (in Europe) all airports 57 48 52 43 56 60 52 45 65 48 62 52 12 . 12 . 80 No L 335/29Official Journal of the European Communities LIST III (France) Continued - \\ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Turkey (in Asia) Adana, Afyon, Antalya, Elazig, Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon Agri, Dyarbakir, Erzurum, Kars, Van Akhisar, Ankara, Balikesir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak Izmir 64 71 59 40 55 63 50 33 60 67 54 37 50 58 44 29 63 70 58 39 67 73 62 41 60 67 54 36 52 60 47 31 71 77 66 45 56 63 50 33 69 75 64 37 59 67 54 35 Union of Soviet Socialist Republics (in Europe) Baku, Tbilisi Brest, Gorky, Kaliningrad, Kybyshev, Perm, Ufa, Uralsk Donetsk, Rostov, Volgograd Kharkov, Simferopol Kiev Leningrad Lvov, Odessa Minsk, Vilno Moscow, Orel Riga Voronezh 77 69 69 67 61 57 67 51 64 57 70 70 67 61 59 52 48 59 47 59 52 63 76 72 68 66 60 52 67 55 68 61 70 72 68 64 61 54 52 62 49 64 55 65 79 76 72 70 64 54 70 59 71 65 73 78 72 71 69 62 55 69 53 67 59 72 86 83 80 79 73 61 79 70 70 74 81 72 67 63 61 54 51 61 49 62 55 64 82 75 75 74 68 58 74 58 70 63 76 79 75 72 70 63 60 70 59 71 64 73 83 75 77 75 69 64 75 65 70 70 78 72 67 63 61 56 47 61 51 62 55 64 (in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent, Ulan-Bator Chita, Khabarovsk, Vladivostok Omsk, Sverdlovsk 82 87 76 79 84 72 84 89 79 81 86 75 86 90 82 84 88 78 91 94 88 81 86 75 86 90 81 86 90 81 87 91 82 80 86 75 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo, Split Titograd 38 25 27 43 19 42 31 19 21 43 26 35 39 44 27 51 34 43 31 33 22 41 24 35 43 49 31 55 39 48 40 27 28 46 21 44 54 56 42 61 41 58 30 34 20 41 25 34 45 31 33 51 25 50 39 40 27 49 30 42 49 50 37 57 37 . 53 33 21 23 38 16 37 No L 335/30 Official Journal of the European Communities 12 . 12 . 80 LIST III (France) Continued li Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 L EUROPE (Continued) Yugoslavia (Continued) Tivat, Zabljak Zagreb 41 17 35 13 42 17 34 14 47 20 43 18 57 30 33 13 49 22 41 18 52 26 36 14 Ã . AFRICA Algeria Algiers Annaba, Constantine El Golea Oran 100 76 100 100 73 80 85 72 65 65 78 66 51 45 67 52 74 73 85 67 98 98 99 99. 59 60 74 66 57 66 73 58 100 100 100 90 46 55 64 54 54 54 70 61 86 90 93 89 Angola all airports 95 92 85 86 87 100 84 89 91 82 82 95 BÃ ©nin (formerly Dahomey) Burundi Cameroon Canary Is. Cape Verde Is. Central African Republic Chad Comoros all airports all airports all airports all airports all airports all airports all airports all airports 100 89 95 100 100 93 91 83 93 72 90 96 95 90 88 79 89 75 91 80 87 81 77 81 78 69 82 80 85 83 79 76 91 77 94 84 88 83 79 83 100 79 100 99 100 100 100 84 86 77 88 76 82 77 76 83 88 70 85 86 88 85 82 78 96 81 100 95 95* 88 86 86 84 72 87 81 83 88 85 79 85 73 86 74 80 79 74 80 95 74 93 95 97 93 92 81 Congo all airports 94 89 84 85 86 97 80 85 90 90 81 92 Egypt Equatorial Guinea Ethiopia Gabon all airports all airports all airports all airports 54 93 73 95 47 96 67 90 50 91 70 91 42 84 76 82 53 93 72 94 56 100 75 100 52 88 88 88 44 90 65 85 59 96 77 100 47 89 81 87 48 86 87 86 50 95 70 93 12 . 12 . 80 Official Journal of the European Communities No L 335/31 LIST III ( France) Continued I Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Ã . AFRICA (Continued) Gambia Ghana Guinea Guinea Bissau Ivory Coast all airports all airports all airports all airports all airports 100 100 100 100 100 95 93 94 94 93 87 89 87 87 89 85 78 85 85 78 88 91 89 89 91 100 100 100 100 100 82 86 84 84 86 88 88 89 89 88 95 96 96 96 96 83 84 85 85 84 80 85 82 82 85 97 95 97 97 95 Jibuti ( formerly Territory of the Afars and Issas ) Kenya Liberia Libya all airports all airports all airports Benghazi Sebha Tripoli 76 78 100 59 82 72 73 73 93 32 58 43 74 76 89 36 60 45 67 70 78 29 49 35 75 77 91 38 63 49 80 79 100 41 72 59 90 78 86 38 48 30 69 71 88 30 51 37 80 81 96 44 73 59 71 73 84 33 55 41 88 74 85 34 46 28 76 75 95 35 62 48 Madagascar Malawi Mali Mauritania Mauritius all airports all airports all airports all airports all airports 83 80 100 100 83 79 76 95 95 79 81 78 89 87 81 76 73 75 85 76 83 80 93 88 83 84 81 100 100 84 83 80 87 82 83 78 74 88 88 78 86 83 95 95 86 79 76 82 83 79 80 77 84 80 80 81 78 91 97 81 Morocco (ind. Ceuta and Melilla) Casablanca Fez, Rabat lini Melilla Tangiers, Tetuan 100 100 100 79 79 87 86 91 82 81 71 69 78 67 66 67 64 74 63 62 74 73 80 73 72 100 99 100 100 100 60 62 69 62 61 73 71 80 69 68 93 89 94 91 91 63 60 71 58 57 61 60 69 59 58 92 91 94 91 90 Mozambique Niger all airports all airports 84 100 80 95 82 89 77 75 83 93 85 100 82 87 78 88 86 95 80 82 81 84 -82 91 No L 335/32 Official Journal of the European Communities 12 . 12 . 80 LIST III (France) Continued \ Airport of arrival Third countries Airport of departure Ajaccio I Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Ã . AFRICA (Continued) Nigeria Rwanda SÃ ¢o TomÃ © and Principe Senegal Seychelles Siena Leone all airports all airports all airports all airports all airports all airports 100 77 93 100 83 100 93 72 96 95 79 94 89 75 91 87 81 87 78 69 84 85 76 85 91 77 93 88 83 89 100 79 100 100 84 100 86 77 88 82 83 84 88 70 90 88 78 89 96 81 96 95 86 96 84 72 89 83 79 85 85 73 86 80 80 82 95 74 95 97 81 97 Somalia South Africa (incl. Namibia, Botswana, Lesotho, Swazi ­ land) Spanish Sahara St Helena Sudan Tanzania Togo Tunisia all airports all airports all airports all airports all airports all airports all airports Djerba Tunis 76 91 100 93 71 80 100 46 28 73 94 96 96 64 76 93 36 21 74 89 83 91 68 78 89 38 21 67 90 83 84 60 73 78 28 15 75 90 86 93 70 80 91 42 24 80 100 100 100 72 81 100 52 33 90 85 79 88 70 80 86 38 22 69 91 88 90 62 74 88 31 16 80 94 96 96 75 83 96 55 36 71 93 84 89 65 76 84 33 18 88 84 77 86 66 77 85 37 21 76 96 96 95 67 78 95 41 24 Uganda Upper Volta Zaire Zambia Zimbabwe ( formerly Rhodesia) all airports all airports all airports all airports all airports 77 100 94 80 84 72 95 89 76 80 75  89 84 78 82 69 75 85 73 77 77 93 86 80 83 79 100 97 81 85 77 87 80 80 82 70 88 85 74 78 81 95 90 83 86 72 82 90 76 80 73 84 81 77 81 74 91 92 78 82 12 . 12 . 80 Official Journal of the European Communities No L 33-5/33 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III. AMERICA 1 . North America Canada Edmonton Gander, Moncton Halifax, Montreal, Ottawa, Quebec, Toronto Vancouver, Winnipeg 75 62 68 74 81 70 74 80 81 70 75 80 85 76 80 85 81 70 74 80 78 66 71 77 79 70 75 80 83 73 78 ' 83 78 65 70 77 85 76 80 85 81 70 74 80 79 67 72 78 United States of America Akron, Albany, Atlanta, Balti ­ more, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville, New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle Anchorage Fairbanks, Juneau Honolulu Miami Puerto Rico 72 79 85 85 85 81 76 . 77 83 87 88 89 86 82 78 84 92 93 89 86 80 85 88 91 92 92 91 88 78 84 92 92 89 86 82 75 81 89 89 87 83 79 78 84 92 92 89 86 83 82 84 92 93 91 88 83 74 81 87 88 87 83 79 83 88 96 97 92 90 88 78 84 92 92 89 86 82 75 82 90 90 87 84 80 2. Central America Bahamas Belize Bermuda Costa Rica Cuba CuraÃ §ao Dominican Republic all airports all airports all airports all airports all airports all airports all airports 76 81 76 81 81 91 76 82 87 82 87 87 96 82 80 85 80 85 85 93 80 88 91 88 91 91 90 88 82 87 82 87 87 95 82 79 84 79 84 84 94 79 83 87 83 87 , 87 89 83 83 87 83 87 87 93 83 79 84 79 84 84 94 79 88 91 88 91 91 94 88 82 87 82 87 87 89 82 80 85 80 85 85 98 80 No L 335/34 Official Journal of the European Communities 12 . 12 . 80 LIST III (France) Continued Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg ,; Toulouse 1 2 3 4 ,5 fi 7 8 i) 10 11 12 13 14 in . AMERICA (Continued) 2. Central America (Continued) El Salvador Guatemala Haiti Honduras Jamaica Mexico Nicaragua Panama Virgin Is. West Indies all airports all airports all airports all airports all airports all airports all airports all airports see West Indies all airports 81 81 76 81 81 82 81 81 91 87 87 82 87 87 88 87 87 99 85 85 80 85 85 87 85 85 90 91 91 88 91 91 92 91 91 90 87 87 82 87 87 86 87 87 92 84 84 79 84 84 84 84 84 93 87 87 83 87 87 86 87 87 89 87 87 83 87 87 90 87 87 95 84 84 79 84 84 84 84 84 94 91 91 88 91 91 90 91 91 94 87 87 82 87 87 86 87 87 89 85 85 80 85 85 86 85 85 97 3. South America Argentina Aruba Bolivia Brazil Chile Colombia Ecuador Guyana Paraguay Peru Surinam Trinidad and Tobago Uruguay Venezuela all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 100 92 100 93 100 92 92 92 100 92 92 92 100 92 98 96 98 96 98 96 96 96 98 96 96 96 98 96 Ã ¦ 95 93 95 93 95 93 93 93 95 93 93 93 95 93 93 90 93 90 93 90 90 90 93 90 90 90 93 90 96 95 96 94 96 95 95 95 96 95 95 95 96 95 100 94 100 94 100 94 94 94 100 94 94 94 100 94 92 89 92 88 92 89 89 89 92 89 89 89 92 89 95 93 95 93 95 93 93 93 95 93 93 93 95 93 99 94 99 94 99 94 94 94 99 94 94 94 99 94 95 94 95 94 95 94 94 94 95 94 94 94 95 94 92 89 92 88 92 89 89 89 92 89 89 89 92 89 99 98 99 98 99 98 98 98 99 98 98 98 99 98 12 . 12 . 80 Official Journal of the European Communities No L 335/35 LIST III ( France) Continued - li Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 U 12 13 14 IV. ASIA Afghanistan Bahrain Bangladesh Bhutan Brunei Burma China Cyprus all airports all airports all airports see Nepal see Malaysia all airports all airports all airports 82 70 82 89 89 65 76 64 76 85 87 46 85 67 85 91 90 50 79 60 79 87 85 64 87 69 87 92 92 52 83 72 83 90 90 55 91 88 91 95 95 75 79 61 79 87 85 44 85 75 85 91 91 59 84 64 84 90 89 71 89 86 89 94 92 72 79 67 79 87 88 49 Formosa Hong Kong India Indonesia Iran Iraq Israel Japan Jordan see Taiwan all airports all airports all airports all airports all airports all airports all airports all airports 90 82 90 75 ' 72 63 91 58 87 76 87 69 65 55 90 51 92 85 92 80 78 59 93 55 89 79 89 73 71 63 88 62 93 87 93 83 81 61 94 57 91 83 91 77 74 64 92 60 95 91 95 88 86 84 95 83 88 79 88 72 71 52 90 49 92 85 92 80 77 68 93 63 91 84 91 78 77 69 91 68 94 89 94 85 84 81 94 80 88 79 88 71 68 58 89 54 Kampuchea (formerly Cambodia) Korea (North) Korea (South) Kuwait Laos all airports all airports all airports all airports all airports 89 89 90 70 89 85 87 87 64 85 91 90 92 67 91 87 85 89 72 87 92 92 93 69 92 90 90 91 72 90 95 95 95 88 95 87 85 88 62 87 91 91 92 74 91 90 89 91 77 90 94 92 94 86 94 87 88 88 67 87 No L 335/36 Official Journal of the European Communities 12 . 12 . 80 LIST III (France) Continued l Airport of arrival Third countries Airport of departure Ajaccio Bordeaux !Clermont- FerrandFerrand Dinard Lyon Marseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) Lebanon Macao Malaysia Maldive Is. Mongolia all airports all airports all airports all airports see Union of Soviet Socialist Republics (List I Europe) 57 90 90 85 50 87 87 81 53 92 92 90 61 89 89 86 56 93 93 92 59 91 91 86 83 95 95 94 47 88 88 86 62 92 92 88 68 91 91 89 80 94 94 93 53 88 88 83 Muscat andOman Nepal Oman Pakistan Philippines Qatar Saudi Arabia Singapore Sri Lanka Syria all airports all airports see Muscat and Oman all airports all airports all airports all airports all airports all airports all airports 77 82 82 90 70 70 90 85 58 71 76 76 87 64 64 87 81 51 74 85 85 92 67 67 92 90 55 77 79 79 89 60 60 89 86 62 76 87 87 93 69 69 93 92 57 78 83 83 91 72 72 91 86 60 91 91 91 95 88 88 95 94 83 69 79 79 88 61 61 88 86 49 80 85 85 92 75 75 92 88 63 82 84 84 91 64 64 91 89 68 89 89 89 94 86 86 94 93 80 74 79 79 88 67 67 88 83 54 Taiwan Thailand Turkey Union of Soviet Socialist Republics all airports all airports see Europe see Europe 90 89 87 85 92 91 89 87 93 92 91 90 95 95 88 87 92 91 91 90 94 94 88 87 United Arab Emirates all airports 70 64 67 60 69 72 88 61 75 64 86 67 12 . 12 . 80 Official Journal of the European Communities No L 335/37 LIST III (France) Continued l Airport of arrival &gt;Third countries Airport of departure Ajaccio Bordeaux Clermont- Ferrand Dinard ' !Lyonj iMarseilles Mulhouse Nantes Nice Paris Strasbourg Toulouse 1 2 . 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) Vietnam all airports 90 87 92 89 93 91 95 88 92 91 94 88 Yemen Arab Republic all airports 75 70 72 60 75 77 91 67 79 71 89 72 Yemen, People's Democratic Republic of all airports 75 70 72 60 75 77 91 67 79 71 89 72 V. AUSTRALIA and OCEANIA all airports 93 90 94 91 95 93 97 91 94 94 96 91 No L 335/38 Official Journal of the European Communities 12 . 12 . 80 LIST IV (Italy) \II Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermoj Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 U 12 13 14 I. EUROPE Albania Austria all airports Innsbruck Klagenfurt Linz Salzburg Vienna 64 3 21 9 0 48 90 2 19 7 0 44 58 2 19 7 0 42 69 4 38 15 0 46 65 4 35 15 0 43 71 6 37 18 0 45 73 3 25 9 0 57 62 2 21 8 0 47 70 3 43 17 0 52 85 3 31 12 0 71 65 5 32 15 0 39 99 7 59 15 0 72 Azores Bulgaria see Portugal Sofia all other airports 56 60 90 91 50 54 61 65 65 68 71 74 65 69 55 59 62 66 79 82 65 68 99 99 Cyprus Czechoslovakia see Asia Bratislava Brno Gottwaldov, Ostrava Kosice, Presov Prague 50 55 27 60 11 46 51 39 56 28 44 49 38 55 27 49 56 34 64 15 46 35 38 61 17 49 40 43 64 20 59 64 47 69 35 49 54 41 59 30 56 63 31 70 13 73 76 55 80 43 42 35 38 57 17 75 80 45 85 22 FÃ ¦roe Is. Finland all airports Helsinki, Lappeenranta Ivalo, Kemi, Rovaniemi Joensuu, Kajaani, Oulu JyvÃ ¤skylÃ ¤, Pori, Tampere, Vaasa S Kuopio Maarianhamina (Mariehamn), Turku 17 34 46 42 35 41 28 14 31 48 38 38 44 32 14 30 41 38 30 37 24 18 39 51 47 39 46 32 20 41 53 49 41 48 34 20 43 56 51 44 51 37 16 34 46 42 34 41 28 15 32 43 39 32 38 26 18 39 49 47 38 45 31 17 37 48 47 37 44 30 21 42 53 45 41 49 35 19 42 62 50 52 58 45 German Democratic Republic Berlin (East) Dresden, Leipzig Rostock-Barth 0 9 13 0 8 11 0 8 11 0 11 16 0 13 18 0 14 20 0 9 13 0 8 12 0 13 18 0 11 15 0 13 18 0 15 21 12 . 12 . 80 Official Journal of the European Communities No L 335/39 LIST IV ( Italy) Continued l Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 L EUROPE (Continued) Gibraltar Greece all airports Agrinion, Alexandroupolis, Chania, Ioannina, Iraklion, Kavalla, Mytilini Athens Corfu Rhodes Salonika 67 44 36 14 50 32 63 100 100 100 100 100 62 40 32 12 46 28 67 47 38 15 53 35 82 43 35 13 49 31 77 41 33 12 47 29 74 50 41 17 56 37 66 43 35 13 49 31 64 48 39 16 54 35 82 57 48 21 63 44 72 40 32 12 46 28 68 43 35 13 49 31 Hungary Iceland Madeira Is. Budapest all other airports all airports see Portugal 54 59 39 100 100 29 47 53 28 59 65 36 47 . 54 43 54 61 39 63 68 31 52 58 29 60 65 40 78 81 33 47 55 45 81 85 36 Malta Norway all airports Ã lesund Alta Bergen BodÃ ¶ Kirkenes Kristiansand Oslo Stavanger TromsÃ ¶ Trondheim 33 42 50 35 42 54 6 21 30 48 32 16 30 48 30 40 51 6 19 26 45 30 52 28 45 29 37 49 5 18 24 43 28 15 48 55 41 47 58 8 24 35 52 37 13 50 57 43 49 60 8 25 38 54 38 12 53 59 46 51 63 9 27 41 57 41 19 32 50 33 42 53 6 20 28 47 32 56 29 47 30 39 50 6 18 26 44 29 16 46 53 39 45 57 7 23 33 51 35 21 34 53 36 44 56 7 22 31 50 34 12 50 58 43 50 61 8 26 38 56 39 13 41 59 42 51 63 9 27 37 57 41 Poland Bydgoszcz, Gdansk, Krakow, Rzeszow, Wroclaw Poznan Szczecin(Stettin) Warsaw 69 33 72 65 94 44 94 93 64 42 67 59 74 41 78 70 58 45 63 50 63 50 68 56 77 52 79 73 68 45 71 64 74 38 77 70 86 59 88 83 58 45 64 51 90 53 92 88 No L 335/40 Official Journal ot the European Communities 12 . 12 . 80 LIST IV ( Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania I Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Portugal Lisbon Oporto Azores Madeira 69 73 81 79 66 70 79 76 65 68 78 75 46 53 69 64 49 56 71 67 53 59 74 70 76 78 86 83 68 72 81 78 44 51 67 62 83 85 91 89 49 56 72 67 45 52 69 64 Romania Bucharest all other airports 64 68 91 92 58 62 69 72 66 70 72 76 73 76 63 67 70 73 85 87 67 70 99 99 Spain Alicante, Valencia Barcelona Bilbao, San Sebastian, Santander Granada, Santiago de Compostela, Seville, Vigo Madrid Malaga Palma 56 45 0 67 61 66 37 52 41 0 63 57 63 33 50 40 0 60 52 61 81 51 36 0 47 33 64 48 56 40 0 51 46 69 53 62 47 0 55 40 74 61 63 53 0 74 68 73 41 54 44 0 63 54 65 94 48 32 0 45 31 61 44 74 64 0 82 77 81 49 56 41 0 51 37 69 54 50 35 0 47 33 63 47 Sweden Gothenburg Halmstad, Ronneby Kalmar Karlstad, LinkÃ ¶ping Kiruna, LuleÃ ¥ Kristianstad MalmÃ ¶ Nordmaling, Sundsvall NorrkÃ ¶ping, Visby Stockholm 9 8 13 18 42 6 2 34 20 24 9 7 12 17 45 5 1 37 18 28 8 7 11 16 38 5 1 30 17 21 11 10 16 21 47 7 2 39 23 28 12 10 17 23 49 7 2 41 25 30 13 11 19 24 52 8 2 43 26 32 10 8 13 18 42 6 2 34 19 24 9 7 12 17 39 5 1 31 18 22 11 9 15 20 46 6 2 37 22 27 11 9 15 20 45 6 2 36 21 26 12 11 17 23 50 7 2 41 25 30 13 11 19 24 59 8 2 51 26 41 Switzerland Basel Berne Geneva Zurich 0 29 1 20 0 21 1 14 0 17 0 11 0 46 2 34 0 57 3 45 0 80 5 70 0 26 1 17 0 21 1 14 0 39 2 28 0 28 1 18 0 59 5 46 0 44 3 32 Turkey (in Europe) all airports 68 100 63 72 67 64 76 67 73 86 62 67 12 . 12 . 80 Official Journal of the European Communities No L 335/41 LIST IV ( Italy) Continued \ Airport of arrival Third countries Airport of departure I!Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (Continued) Turkey (in Asia) Adana, Afyon, Antalya, Elazig, Gaziantep, Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon Agri, Dyarbakir, Erzurum, Kars, Van Akhisar, Ankara, Belikesir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak Izmir 74 80 70 47 100 100 100 100 69 76 64 43 78 83 74 50 73 79 68 46 70 76 65 44 81 86 77 52 73 79 68 46 79 84 75 51 89 92 87 60 69 75 64 43 73 79 ' 68 46 Union of Soviet Socialist Republics (in Europe) Baku, Tbilisi Brest, Gorky, Kaliningrad, Kybyshev, Perm, Ufa, Uralsk Donetsk, Rostov, Volgograd Kharkov, Simferopol Kiev 1 Leningrad Lvov, Odessa Minsk, Vilno Moscow, Orel Riga Voronezh 84 83 79 78 73 78 78 72 80 75 80 100 100 100 100 100 100 100 100 100 100 100 81 79 75 73 68 74 73 67 76 70 76 88 87 84 83 78 84 83 77 84 80 85 87 85 82 81 76 73 81 62 82 68 83 88 82 84 82 78 77 82 67 78 72 84 89 88 85 84 80 84 84 79 86 81 86 84 82 78 77 72 77 77 71 79 74 79 91 89 . 87 86 82 82 86 76 87 79 88 94 94 92 91 89 91 91 87 92 89 92 85 78 80 78 73 73 78 63 74 68 81 96 95 94 94 92 94 ¢ 94 91 94 93 94 (in Asia) Alma-Ata, Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Tashkent, Ulan-Bator Chita, Khabarovsk, Vladivostok Omsk, Sverdlovsk 89 93 87 100 100 100 87 91 84 92 95 90 91 94 89 90 93 86 93 95 91 89 92 86 94 96 92 96 98 95 88 92 84 97 98 97 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid, Skopje Sarajevo, Split Titograd Tivat, Zabljak Zagreb 51 35 45 56 28 58 57 36 46 31 40 51 25 53 53 32 44 29 39 49 23 52 51 31 56 40 34 61 33 51 50 22 51 65 38 63 48 56 55 26 58 68 45 69 55 63 62 32 61 44 54 64 35 67 66 46 49 33 43 54 27 56 55 35 57 41 51 62 34 64 63 42 77 61 70 80 56 80 79 62 52 60 39 64 49 56 55 26 99 98 99 99 97 99 99 98 No L 335/42 Official Journal of the European Communities 12 . 12 . 80 LIST IV ( Italy) Continued \ Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo IRimini Rome Turm Venice&lt;JCf&gt; 1 2 3 4 5 6 7 8 9 10 It 12 1 Ã  14 II . AFRICA Algeria Algiers Annaba, Constantine El Golea Oran 43 53 61 55 39 50 59 64 76 67 85 82 46 57 66 58 69 59 80 64 77 65 86 70 49 60 68 61 92 88 95 95 47 58 66 59 59 69 76 70 70 59 81 65 62 53 75 59 Angola BÃ ©nin (formerly Dahomey) Burundi Cameroon Canary Is. Cape Verde Is. all airports all airports all airports all airports all airports all airports 92 86 82 92 78 83 84 86 98 88 75 81 98 93 99 98 92 94 87 92 84 94 80 84 85 88 81 91 83 86 84 91 80 95 87 89 92 88 85 91 82 86 95 90 95 ¢93 98 98 88 92 84 94 81 82 92 99 88 99 88 90 84 89 80 88 83 87 85 87 81 91 79 84 Central African Republic Chad Comoros Congo Egypt all airports all airports all airports all airports all airports 82 86 87 91 61 88 84 99 81 94 98 97 99 98 96 83 79 88 86 64 81 76 87 84 60 79 74 86 82 58 89 86 89 91 78 93 91 97 94 90 84 80 89 86 65 89 85 92 90 73 79 73 85 82 57 81 76 87 84 60 Equatorial Guinea Ethiopia Gabon Gambia Ghana Guinea all airports all airports all airports all airports all airports all airports 92 79 92 83 86 84 89 ¢ 97 88 81 86 82 95 98 98 94 93 94 89 81 94 84 92 86 90 78 91 86 88 89 92 77 95 89 91 91 92 91 91 86 88 87 93 94 93 98 90 98 90 81 94 82 92 86 99 86 99 90 99 91 88 76 88 87 89 89 88 78 91 84 87 86 12 . 12 . 80 Official Journal of the European Communities No L 335/43 LIST IV (Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 Ã . AFRICA (Continued) Guinea Bissau Jibuti ( formerly Territory of the Afars and Issas) Ivory Coast Kenya Liberia Libya all airports all airports all airports all airports all airports Benghazi Sebha Tripoli 84 82 86 83 86 66 75 57 82 97 86 98 86 100 68 48 94 98 . 93 99 93 90 93 85 86 83 92 84 92 50 61 42 89 81 88 82 88 46 57 37 91 79 91 81 91 44 74 63 87 91 88 85 88 64 72 52 98 94 90 96 90 87 80 64 86 84 92 85 92 51 62 42 91 88 99 88 99 61 71 53 89 79 89 80 89 43 54 34 86 80 87 82 87 46 57 37 Madagascar Malawi Mali Mauritania Mauritius all airports all airports all airports all airports all airports 87 85 91 83 87 99 98 88 81 99 99 99 93 94 99 88 86 84 84 88 87 84 86 86 87 86 83 89 89 86 89 87 89 86 89 97 96 98 98 97 89 86 82 82 89 92 90 99 90 92 85 82 87 87 85 87 84 84 84 87 Morocco (ind. Ceuta and Melilla) Casablanca Fez, Rabat Ifni Melilla Tangiers, Tetuan 69 72 74 70 69 66 69 72 66 65 88 87 90 65 88 71 68 77 68 67 75 72 80 72 71 80 77 84 77 76 74 77 79 76 75 96 96 97 68 96 72 65 78 65 64 81 80 85 83 83 76 72 81 72 72 71 67 76 67 66 Mozambique Niger Nigeria Rwanda SÃ ¢o TomÃ © and Principe Senegal all airports all airports all airports all airports all airports all airports 87 91 86 82 92 83 98 88 86 98 89 81 98 93 93 99 95 94 88 84 92 84 89 84 86 86 88 81 90 86 85 89 91 80 92 89 89 89 88 85 92 86 96 98 90 95 93 98 88 82 92 84 90 82 91 99 99 88 99 90 85 87 89 80 88 87 86 84 87 81 88 84 No L 335/44 Official Journal of the European Communities 12 . 12 . 80 LIST IV ( Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II AFRICA (Continued) Seychelles Sierra Leone Somalia all airports all airports all airports 87 84 82 99 82 97 99 94 98 88 86 83 87 89 81 86 91 79 89 87 91 97 98 94 89 86 84 92 91 88 85 89 79 87 86 80 South Africa ( incl . Namibia, Botswana , Lesotho, Swazi ­ land) St Helena Sudan Tanzania Togo Tunisia all airports all airports all airports all airports all airports Djerba Tunis 89 92 77 85 86 . 69 58 93 89 , 97 98 86 63 51 99 95 98 99 93 68 45 90 89 79 86 92 76 67 89 90 76 84 88 48 30 88 92 74 83 91 58 44 94 92 81 87 88 59 36 96 93 92 96 90 88 75 91 90 79 86 92 77 68 93 99 85 90 99 98 97 87 88 74 82 89 54 39 89 88 76 84 87 68 57 Uganda Upper Volta Zaire Zambia all airports all airports all airports all airports 82 91 91 85 98 88 81 98 99 93 98 99 84 84 86 86 81 86 84 84 80 89 82 83 85 89 91 87 95 98 94 96 84 82 86 86 88 99 90 90 80 87 82 82 81 84 84 84 Zimbabwe (formerly Rhodesia) all airports 87 98 98 88 86 85 89 96 88 91 85 86 III . AMERICA 1 . North America Canada Edmonton Gander, Moncton Halifax, Montreal, Ottawa, Quebec, Toronto Vancouver, Winnipeg 74 60 65 72 69 56 61 69 68 55 60 68 76 63 69 75 78 65 70 77 78 66 71 78 72 58 64 71 70 56 62 69 75 62 67 74 72 60 66 73 79 67 72 78 75 64 69 75 12 . 12 . 80 Official Journal of the European Communities No L 335/45 LIST IV ( Italy) Continued l Airport of arrival Third countries Airport of departure Alghero Brindisi Catania rjFlorence/Pisa I Genoa Milan Naples Palermo IRimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 UI. AMERICA (Continued) 1 . North America (Continued) United States of America Akron, Albany, Atlanta, Baltimore, Boston, Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville, New Orleans, New York, Philadelphia, Pittsburgh, St Louis, Washington Albuquerque, Austin, Billings, Dallas, Denver, Houston , Las Vegas, Los Angeles, Oklahoma^ Phoenix, Portland, Salt Lake City, San Francisco, Seattle Anchorage Fairbanks, Juneau Honolulu Miami h Puerto Rico 70 77 83 84 84 80 74 65 73 76 77 82 75 70 64 73 74 76 81 74 m 72 79 86 87 86 81 77 74 81 87 88 87 83 79 75 81 89 89 87 84 80 68 75 77 78 83 77 72 66 73 75 77 82 76 70 71 78 85 86 85 80 76 69 77 79 80 84 79 74 76 82 90 90 88 84 80 72 79 83 84 86 82 77 2 . Central America Bahamas Belize Bermuda Costa Rica Cuba CuraÃ §ao Dominican Republic El Salvador Guatemala all airports all airports all airports all airports all airports all airports all airports all airports all airports 74 80 74 80 80 92 74 80 80 70 76 70 76 76 90 70 76 76 (if) 75 69 75 75 90 W) 75 75 77 82 77 82 82 87 77 82 82 79 84. 79 84 84 88 79 84 84 80 84 80 84 84 90 80 84 84 72 78 72 78 78 94 72 78 78 70 77 70 77 77 91 70 77 77 76 81 76 81 81 86 76 81 81 74 80 74 80 80 96 74 80 80 80 85 80 85 85 80 85 85 77 83 77 83 83 87 77 83 83 No L 335/46 Official Journal of the European Communities 12 . 12 . 80 LIST IV ( Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA (Continued) 2 . Central America (Continued) Haiti Honduras Jamaica Mexico Nicaragua Panama all airports all airports all airports all airports all airports all airports 74 80 80 81 80 80 70 76 76 77 76 76 69 75 75 77 75 75 77 82 82 82 82 82 79 84 84 84 84 84 80 84 84 84 84 84 72 78 78 79 78 78 70 77 77 77 77 77 76 81 81 82 81 81 74 80 80 80 80 80 80 85 85 84 85 85 77 83 83 82 83 83 Virgin Is. West Indies 3 . South America see West Indies all airports 91 90 89 86 92 89 93 91 85 96 87 84 Argentina Aruba Bolivia Brazil Chile Colombia Ecuador Guyana Paraguay Peru Surinam all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 93 92 93 92 93 92 92 92 93 92 92 92 90 92 90 92 90 90 90 92 90 90 98 90 98 90 98 90 90 90 98 90 90 94 87 94 87 94 87 87 87 94 87 87 97 93 97 93 97 93 93 93 97 93 93 94 90 94 90 94 90 90 90 94 90 90 95 94 95 93 95 94 94 94 95 94 94 99 91 99 91 99 91 91 91 99 91 91 94 86 94 86 94 86 86 86 94 86 86 96 96 96 95 96 96 96 96 96 96 96 96 88 96 88 96 88 88 88 96 88 88 94 87 94 87 94 87 87 87 94 87 87 Trinidad and Tobago Uruguay Venezuela all airports all airports all airports 92 93 92 90 92 90 90 98 90 87 94 87 93 97 93 90 94 90 94 95 94 91 99 91 86 94 86 96 96 96 88 96 88 87 94 87 12 . 12 . 80 No L 335/47Official Journal of the European Communities LIST IV ( Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA Afghanistan Bahrain Bangladesh Bhutan all airports all airports all airports see Nepal 87 77 87 100 97 100 96 98 96 89 79 89 91 76 91 93 74 93 90 82 90 96 94 96 89 79 89 94 85 94 91 73 91 98 76 98 Brunei Burma China Cyprus Hong Kong India Indonesia Iran Iraq Israel Japan Jordan see Malaysia all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 92 94 61 93 87 93 82 80 71 94 65 100 100 100 100 100 100 100 100 100 100 100 98 92 95 98 96 98 95 94 93 99 97 93 95 63 94 89 94 84 82 73 95 68 94 95 59 95 91 95 87 86 69 96 64 96 94 82 96 93 96 90 89 67 97 85 94 96 66 95 90 95 86 84 76 96 70 98 93 94 98 96 98 95 94 92 99 95 94 95 64 94 89 94 85 83 74 95 69 96 98 72 97 94 97 91 90 82 98 76 94 93 56 95 91 95 87 86 66 96 61 99 99 59 99 98 99 96 96 70 99 95 Kampuchea (formerly Cambodia) Korea (North) Korea (South) Kuwait Laos all airports all airports all airports all airports all airports 92 94 93 76 92 100 100 100 100 100 98 92 98 98 98 93 95 94 78 93 94 95 95 75 94 96 94 96 89 96 94 96 95 80 94 98 93 98 93 98 .94 95 94 79 94 96 98 97 84 96 94 93 95 73 94 99 99 99 97 99 No L 335/48 Official Journal of the European Communities 12 . 12 . 80 LIST IV ( Italy) Continued || Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) Lebanon Macao Malaysia Maldive Is. Mongolia all airports all airports all airports all airports see Union of Soviet Socialist Republics (List I Europe) 64 93 93 89 100 - 100 100 100 97 98 98 98 67 94 94 90 63 95 95 88 84 96 96 95 69 95 95 91 90 98 98 98 68 94 94 90 75 97 97 93 60 95 95 94 95 99 99 98 Muscat and Oman Nepal Oman Pakistan Philippines Qatar Saudi Arabia Singapore Sri Lanka Syria all airports all airports see Muscat and Oman all airports all airports all airports all airports all airports all airports all airports 82 87 87 93 77 77 93 89 65 100 100 100 100 97 97 100 100 100 98 96 96 98 98 98 98 98 97 84 89 89 94 79 79 94 90 68 81 91 91 95 76 76 95 88 64 92 93 93 96 74 74 96 95 85 85 90 90 95 82 82 95 91 70 95 96 96 98 94 94 98 98 95 84 89 89 94 79 79 94 90 69 88 94 94 97 85 85 97 93 76 79 91 91 95 73 73 95 94 61 97 98 98 99 76 76 99 98 95 Taiwan Thailand Turkey Union of Soviet Socialist Republics all airports all airports see Europe see Europe 93 92 100 100 98 98 94 93 95 94 96 96 95 94 98 98 94 94 97 96 95 94 99 99 United Arab Emirates all airports 77 97 98 79 76 74 82 94 79 85 73 76 Vietnam all airports 93 100 98 94 95 96 95 98 94 97 95 99 12 . 12 . 80 Official Journal of the European Communities No L 335/49 LIST IV ( Italy) Continued Airport of arrival Third countries Airport of departure Alghero Brindisi Catania Florence/Pisa Genoa Milan Naples Palermo Rimini Rome Turin Venice 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (Continued) Yemen Arab Republic all airports 81 98 98 83 80 79 88 95 83 88 78 80 Yemen, People's Democratic Republic of all airports 81 98 98 83 80 79 88 95 83 88 78 80 V. AUSTRALIA AND OCEANIA all airports 95 100 99 96 96 97 96 99 96 98 96 99 No L 335/50 Official Journal of the European Communities 12 . 12 . 80 LIST V (United Kingdom, Denmark, Ireland) l Airport of arrival \ l United Kingdom IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania Austria all airports Innsbruck Klagenfurt Linz Salzburg Vienna 41 2 10 5 0 14 46 2 12 7 0 17 49 3 13 8 0 21 46 2 12 7 0 17 41 2 10 6 0 14 48 2 13 7 0 20 45 2 11 7 0 16 38 2 9 5 0 13 Azores Bulgaria see Portugal Sofia all other airports 40 43 46 49 48 51 45 48 40 43 46 49 44 47 37 40 Cyprus Czechoslovakia see Asia Bratislava Brno Gottwaldov, Ostrava Kosice, Presov Prague 16 20 22 32 9 20 25 27 39 12 24 28 31 43 14 19 24 27 38 12 17 21 23 33 10 23 26 29 41 13 18 25 27 38 12 15 19 21 31 9 Faeroe Is. Finland all airports Helsinki , Lappeenranta Ivalo , Kemi , Rovaniemi Joensuu, Kajaani , Oulu Jyvaskyla, Pori , Tampere, Vaasa Kuopia Maarianhamina (Mariehamn), Turku 51 42 54 50 42 49 35 40 45 57 53 45 53 38 35 50 61 58 50 57 42 44 47 59 56 47 55 40 62 45 55 53 42 50 38 33 48 59 56 48 55 40 26 79 86 84 79 83 74 36 38 50 46 38 45 32 German Democratic Republic Berlin (East ) Dresden , Leipzig Rostock-Barth 0 9 13 0 12 17 0 13 18 0 11 16 0 10 15 0 13 19 0 19 26 0 8 12 12 . 12 . 80 Official Journal of the European Communities No L 335/51 LIST V ( United Kingdom, Denmark, Ireland) Continued Airport of arrival \ United Kingdom IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Ã l 'a 1 2 ' 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Gibraltar all airports 37 45 49 42 37 47 31 36 Greece Agrinion , Alexandroupolis, Chania, Ioannina, Iraklion , (Cavalla , Mytilini Athens Corfu Rhodes Salonika 22 17 5 27 14 25 19 6 30 17 27 20 7 32 18 24 19 6 29 16 22 17 5 27 14 26 20 7 31 17 24 18 6 28 15 22 17 5 27 14 Hungary Budapest all other airports 23 29 28 35 32" 38 27 33 23 29 30 37 55 60 22 28 Iceland Madeira Is. Malta all airports see Portugal all airports 72 7 62 8 66 9 66 8 81 7 64 9 50 6 59 6 Norway Ã lesund Alta Bergen BodÃ ¶ Kirkenes Kristiansand Oslo Stavanger TromsÃ ¶ Trondheim 81 88 77 85 89 69 76 74 87 81 80 88 77 85 89 69 75 72 87 81 84 92 81 90 92 76 83 77 91 87 86 92 83 90 93 77 83 81 91 87 86 92 83 90 93 77 82 81 91 87 79 89 75 86 90 70 78 71 88 82 75 87 45 82 88 22 62 35 85 75 58 78 51 73 79 51 59 47 76 67 Poland Bydgoszcz, Gdansk , Krakow , Rzeszow, Wroclaw Poznan Szczecin (Stettin ) Warsaw 35 15 41 27 42 18 48 33 44 20 50 35 41 18 47 32 38 16 44 30 42 18 48 33 79 65 82 74 33 13 39 25 No L 335/52 Official Journal of the European Communities 12 . 12 . 80 LIST V ( United Kingdom, Denmark, Ireland) Continued I Airport of arrival United Kingdom I IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Portugal Lisbon Oporto Azores Madeira 37 45 61 56 45 57 68 64 49 64 72 67 43 53 66 61 37 45 61 56 47 60 70 65 31 33 54 49 36 43 60 55 Romania Bucharest all other airports 41 45 47 51 50 55 46 50 42 46 49 53 69 72 40 44 Spain Alicante, Valencia Barcelona Bilbao, San Sebastian , Santander Granada, Santiago de Compostelas, Seville, Vigo Madrid Malaga Palma 20 8 0 33 20 35 18 25 10 0 41 25 42 22 28 11 0 45 28 47 25 23 11 0 38 23 40 22 20 9 0 33 19 35 19 27 11 0 42 26 44 23 19 7 0 27 16 28 21 27 11 0 32 19 34 16 Sweden Gothenburg Halmstad, Ronneby Kalmar Karlstad , LinkÃ ¶ping Kiruna, LuleÃ ¥ Kristianstad MalmÃ ¶ Nordmaling, Sundsvall NorrkÃ ¶ping, Visby Stockholm 13 11 18 25 50 8 2 39 26 30 12 12 20 23 56 8 2 40 28 37 11 13 21 26 57 9 3 44 30 37 15 13 21 27 56 9 3 44 30 35 14 12 20 26 54 9 3 42 29 33 10 12 20 24 55 9 3 42 29 35 39 38 42 58 84 30 10 74 64 69 7 9 15 17 46 6 2 32 23 27 Switzerland Basel Berne Geneva Zurich 0 4 1 2 0 6 I 3 0 8 I 4 0 6 1 2 0 4 1 2 0 7 1 2 0 10 4 Ã  0 4 0 2 12 . 12 . 80 Official Journal of the European Communities No L 335/53 LIST V ( United Kingdom, Denmark, Ireland) Continued \ Airport of arrival \ L United Kingdom IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend i Denmark allairports 1 2 3 4 5 6 7 8 9 10 I. EUROPE (Continued) Turkey (in Europe) ( in Asia ) all airports Adana, Afyon, Antalya, Elazig, Gaziantep, Iskenderun, Kastamonu , Konya , Malatya , Samsun, Trabzon Agri , Dyarbakir, Erzurum , Kars , Van Akhisar , Ankara , Balikesir , Bandirma , Bursa , Kutahya , Zonguldak Izmir , 48 54 61 49 24 54 61 67 56 27 58 64 70 59 29 52 59 65 54 26 49 55 62 50 24 56 62 69 58 28 53 59 66 54 26 44 50 58 45 24 Union of Soviet Socialist Republics ( in Europe) Baku , Tblisi Brest , Gorki , Kaliningrad, Kybyshev, Perm, Ufa, Uralsk Donetsk , Rostov , Volgograd Kharkhov, Simferopol Kiev Leningrad Lvov , Odessa Minsk , Vilno Moscow, Orel Riga Voronezh 66 62 57 54 47 48 55 40 56 46 58 72 64 64 61 54 51 62 47 58 53 65 74 67 65 63 56 54 64 49 61 56 67 71 67 63 60 53 53 61 46 61 52 64 69 65 59 57 50 52 58 43 59 49 61 72 65 63 61 54 52 62 47 59 53 65 92 89 89 88 85 83 88 82 87 85 90 64 58 54 52 44 44 52 38 52 44 56 (in Asia ) Alma-Ata , Irkutsk , Kirensk , Krasnoyarsk , Novosibirsk , Tashkent , Ulan-Bator Chita . Khabarovsk , Vladivostok Omsk , Sverdlovsk 76 84 71 81 85 73 82 87 75 80 87 75 78 86 73 81 86 74 95 96 93 74 82 67 Yugoslavia Belgrade Dubrovnik Ljubljana Ohrid , Skopje Sarajevo , Split Titograd Tivat , Zabljak Zagreb 30 25 11 40 18 33 32 1 6 34 30 13 44 22 42 42 25 38 33 15 48 24 46 45 28 35 29 13 45 21 38 37 20 31 32 11 40 18 33 33 17 36 32 14 46 23 44 43 27 ' 35 35 25 43 29 36 36 19 28 25 10 37 18 34 33 17 No L 335/54 Official Journal of the European Communities 12 . 12 . 80 LIST V ( United Kingdom, Denmark, Ireland) Continued Airport of arrival l United Kingdom IrelandallairportsjThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 II . AFRICA Algeria Algiers Annaba , Constantine El Golea Oran 30 34 47 35 36 41 54 42 40 45 58 46 34 39 52 40 30 34 47 35 38 43 56 44 31 32 46 37 31 34 48 34 Angola BÃ ©nin (formerly Dahomey) Burundi all airports all airports all airports 80 73 63 84 78 67 86 81 69 83 77 66 80 73 63 85 79 68 70 65 65 79 73 63 Cameroon Canary Is. Cape Verde Is. Central African Republic Chad Comoros Congo Egypt all airports all airports all airports all airports all airports all airports all airports all airports 74 59 69 66 71 72 78 37 79 67 75 70 76 75 83 40 82 70 78 72 79 76 85 42 78 65 74 69 75 74 82 39 74 59 69 65 70 72 78 37 81 68 77 71 78 76 84 41 70 55 63 63 56 74 67 39 74 58 68 75 70 72 78 36 Equatorial Guinea Ethiopia Gabon Gambia all airports all airports all airports all airports 77 57 74 69 82 61 79 75 84 63 82 78 81 60 78 74 77 57 74 69 83 62 81 77 73 59 70 63 77 57 74 68 Ghana Guinea Guinea Bissau Ivory Coast all airports all airports all airports all airports 73 7 «: 78 73 78 83 83 78 81 86 86 81 77 82 82 77 73 77 77 73 79 85 85 79 65 66 66 65 73 77 77 73 12 . 12 . 80 Official Journal of the European Communities No L 335/55 LIST V ( United Kingdom, Denmark, Ireland) Continued \ \ Airport of arrival l United Kingdom I IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 II . AFRICA (Continued) Jibuti ( formerly Territory of the Afars and Issas) Kenya Liberia Libya all airports all airports all airports Benghazi Sebha Tripoli 62 65 73 24 41 28 65 68 78 27 46 33 67 70 81 29 49 35 64 67 77 26 45 31 61 65 73 24 41 28 66 69 79 28 48 34 63 67 65 25 33 18 62 64 73 24 41 28 Madagascar Malawi Mali Mauritania Mauritius Morocco ( incl . Ceuta and Melilla) all airports all airports all airports all airports all airports Casablanca Fez , Rabat Ifni Melilla Tangiers , Tetuan 72 68 69 69 72 46 40 55 38 38 75 71 75 75 75 53 47 62 45 46 76 73 78 78 76 57 51 66 49 50 74 70 74 74 74 51 45 60 43 43 72 68 69 69 72 45 40 54 38 38 76 72 77 77 76 55 49 64 47 48 74 69 66 63 74 38 35 47 33 M 72 67 68 68 72 45 40 54 37 37 Mozambique Niger Nigeria Rwanda SÃ ¢o TomÃ © and Principe Senegal Seychelles Sierra Leone all airports all airports all airports all airports all airports all airports all airports all airports 73 69 73 63 77 69 72 78 76 75 78 67 82 75 75 83 77 78 81 69 84 78 76 86 75 74 77 66 81 74 74 82 73 69 73 63 77 69 72 77 77 77 79 68 83 77 76 85 74 66 65 65 73 63 74 66 72 68 73 63 77 68 72 77 No L 335/56 Official Journal of the European Communities 12 . 12 . 80 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival \ \I United Kingdom IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 II . AFRICA ( Continued) Somalia South Africa ( incl . Namibia , Botswana , Lesotho , Swaziland ) St Helena Sudan Tanzania Togo Tunisia Uganda Upper Volta Zaire Zambia Zimbabwe ( formerly Rhodesia all airports all airports all airports all airports all airports all airports Djerba Tunis all airports all airports all airports all airports all airports 62 74 77 54 68 73 22 11 63 69 78 68 73 65 77 82 58 71 78 26 13 67 75 ­ 83 71 76 67 79 84 60 73 81 28 15 69 78 ' 85 73 77 64 77 81 57 ¦ 70 77 25. 13 66 74 82 70 75 61 74 77 54 68 73 22 1 1 63 69 78 68 73 66 78 83 59 72 79 27 14 68 77 84 72 77 63 75 73 56 69 65 28 18 65 66 67 69 74 62 84 77 54 67 73 22 11 63 68 78 67 72 III. AMERICA 1 . North America Canada Edmonton Gander , Moncton Halifax , Montreal , Ottawa , Quebec , Toronto Vancouver , Winnipeg 95 91 92 94 91 85 87 91 89 83 86 89 93 87 90 92 97 94 96 97 88 81 84 88 79 68 73 78 90 93 86 89 12 . 12 . 80 Official Journal of the European Communities No L 335/57 LIST V ( United Kingdom , Denmark, Ireland ) Continued l Airport of arrival United Kingdom t ai ­ rports -o S Ireland Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 III . AMERICA (Continued) 1 . North America (Continued) United States of America Akron , Albany , Atlanta , Baltimore , Boston , Buffalo , Charleston , Chicago , Cincinnati , Columbus , Detroit , Indianapolis , Jacksonville , Kansas City , Lexington , Louisville , Memphis , Milwaukee , Minneapolis , Nashville , New Orleans , New York , Philadelphia , Pittsburgh , St Louis , Washington , Albuquerque , Austin , Billings , Dallas , Denver, Houston , Las Vegas , Los Angeles , Oklahoma , Phoenix , Portland, Salt Lake City , San Francisco , Seattle Anchorage Fairbanks , Juneau Honolulu Miami Puerto Rico 94 96 89 89 97 95 91 89 92 94 94 95 92 91 88 91 96 96 94 95 93 90 93 92 93 96 93 89 96 97 89 89 99 97 93 86 90 95 95 94 94 92 76 82 96 96 87 82 76 95 97 88 89 97 96 96 2. Central America Bahamas Belize Bermuda Costa Rica Cuba CuraÃ §ao Dominican Republic El Salvador Guatemala Haiti Honduras all airports all airports all airports all airports all airports - all airports all airports all airports all airports all airports all airports 91 93 91 93 93 82 91 93 93 91 93 91 93 91 93 93 86 91 93 93 91 93 93 95 93 95 v 95 88 93 95 95 93 95 89 92 89 92 92 85 89 92 92 89 92 93 95 93 95 95 82 93 95 95 93 95 92 94 92 94 94 87 92 94 94 92 94 76 82 76 82 82 78 76 82 82 76 82 96 96 96 96 96 82 96 96 96 96 96 No L 335/58 Official Journal of the European Communities 12 . 12 . 80 LIST V (United " Kingdom, Denmark, Ireland) Continued l Airport of arrival \ United Kingdom Il IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 'A 4 5 (i 7 8 i ) 10 III . AMERICA ( Continued) 2. Central America (Continued) Jamaica Mexico Nicaragua Panama Virgin Is. West Indies i. South America Argentina Aruba Bolivia Brazil Chile Colombia Ecuador Guyana Paraguay Peru Surinam Trinidad and Tobago Uruguay Venezuela all airports all airports all airports all airports see West Indies all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 93 96 93 93 90 87 82 87 82 87 82 82 82 87 82 82 82 87 82 93 94 93 93 9.5 90 86 90 86 90 86 86 86 90 86 86 86 90 86 95 93 95 95 97 92 88 92 88 92 88 88 88 92 88 88 88 92 88 92 94 92 92 94 89 85 89 85 89 85 85 85 89 85 85 85 89 85 95 98 95 95 90 87 82 - 87 82 87 82 82 82 87 82 82 82 87 82 94 92 94 94 96 91 87 91 87 91 87 87 87 91 87 87 87 91 87 f 82 85 82 82 82 84 78 84 77 84 78 78 78 84 78 78 78 84 78 96 97 96 96 89 87 82 87 81 87 82 82 82 87 82 82 82 87 82 12 . 12 . 80 Official Journal of the European Communities No L 335/59 LIST V (United Kingdom, Denmark, Ireland) Continued Airport of arrival United Kingdom IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 IV. ASIA Afghanistan Bahrain Bangladesh all airports all airports all airports 76 55 76 80 59 80 82 61 82 80 58 80 77 55 77 81 60 81 78 74 78 75 55 75 Bhutan Brunei Burma China Cyprus Hong Kong India Indonesia Iran Iraq Israel Japan Jordan see Nepal see Malaysia all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports all airports 84 86 55 86 76 86 69 66 59 94 59 87 87 61 89 80 89 74 72 65 96 65 89 88 64 90 82 90 77 74 68 98 68 87 88 60 89 80 89 73 70 63 96 63 85 87 55 87 77 87 70 67 59 93 58 88 88 63 90 81 90 75 73 66 97 66 86 97 63 88 78 88 72 70 66 98 66 84 84 54 86 75 86 67 63 55 93 54 Kampuchea ( formerly Cambodia ) Korea ( North ) Korea ( South ) Kuwait Laos all airports all airports all airports all airports all airports 84 86 86 67 84 87 87 89 72 (S 7 89 88 90 75 89 87 88 89 71 87 85 87 87 67 85 88 88 90 73 88 ¢ 86 97 88 73 86 84 84 86 66 84 No L 335/60 12 , 12 . 80Official Journal of the European Communities LIST V ( United Kingdom, Denmark, Ireland) Continued Il Airport of arrival United Kingdom airports* Ireland Third countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 5 6 7 8 9 10 IV . ASIA (Continued) Lebanon Macao Malaysia Maldive Is. all airports v all airports all airports all airports 58 86 86 83 64 89 89 87 67 90 90 88 62 89 89 86 58 87 87 84 65 90 90 87 65 88 88 85 53 86 86 82 Mongolia Muscat and Oman Nepal Oman Pakistan see Union of Soviet Socialist Republics (List I Europe) all airports all airports see Muscat and Oman all airports 73 76 76 78 80 80 80 82 82 76 80 80 73 77 77 79 81 81 79 78 78 72 75 75 Philippines Qatar Saudi Arabia Singapore Sri Lanka Syria all airports all airports all airports all airports all airports all airports 86 55 55 86 83 59 89 59 59 89 87 65 90 61 61 90 88 68 89 58 58 89 86 63 87 55 55 87 84 58 90 60 60 90 87 66 88 74 74 88 85 66 86 55 55 86 82 54 Taiwan Thailand Turkey Union of Soviet Socialist Republics all airports all airports see Europe see Europe 86 84 89 87 90 89 89 87 87 85 90 88 88 86 86 84 12 . 12 . 80 No L 335/61Official Journal of the European Communities LIST V ( United Kingdom, Denmark, Ireland) Continued Airport of arrival l United Kingdom IrelandallairportsThird countries Airport of departure Belfast Birmingham London Manchester Prestwick/ Glasgow Southend Denmark allairports 1 2 3 4 . 5 6 7 8 9 10 IV . ASIA (Continued) United Arab Emirates Vietnam Yemen Arab Republic Yemen , People's Democratic Republic of alt airports all airports all airports all airports 55 86 61 61 59 89 65 65 61 90 67 67 58 88 64 64 55 86 61 61 60 - 89 66 66 74 88 78 78 55 85 61 61 V. AUSTRALIA AND OCEANIA all airports 90 92 93 91 90 92 92 89